                  Case 20-11570-LSS            Doc 298        Filed 08/12/20        Page 1 of 12




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                §
    In re:                                                      §      Chapter 11
                                                                §
    PYXUS INTERNATIONAL, INC., et al., 1                        §      Case No. 20-11570 (LSS)
                                                                §
                                      Debtors.                  §      (Jointly Administered)
                                                                §


                                         AFFIDAVIT OF SERVICE

        I, Kylie Till, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On August 6, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served (1) by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A; and (2) via first class mail and email on the Notice Party
Service List attached hereto as Exhibit B:

       •     Notice of Filing of the Ordinary Course Professional Declaration of Hutchinson PLLC
             [Docket No. 279]

Dated: August 12, 2020
                                                                                 /s/ Kylie Till
                                                                                 Kylie Till
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on August 12, 2020, by Kylie Till, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




1
      The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
      identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance
      One North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603).
      The Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.


                                                                                                      SRF 44892
Case 20-11570-LSS   Doc 298   Filed 08/12/20   Page 2 of 12




                       Exhibit A
                                                           Case 20-11570-LSS                   Doc 298               Filed 08/12/20            Page 3 of 12
                                                                                                           Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                               DESCRIPTION                              NAME                                           ADDRESS                                               EMAIL              METHOD OF SERVICE
                                                                                           1310 G ST., NW
                                                         ALCOHOL AND TOBACCO TAX AND TRADE BOX 12
ALCOHOL AND TOBACCO TAX AND TRADE BUREAU                 BUREAU                            WASHINGTON DC 20005                                                                                First Class Mail
COUNSEL TO DZ BANK AG DEUTSCHE ZENTRAL                                                     ATTN: BENJAMIN MINTZ, HENRY G. MORRIELLO
GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN NEW YORK                                            250 WEST 55TH STREET                                           Benjamin.Mintz@arnoldporter.com
BRANCH AND AUTOBAHN FUNDING COMPANY LLC                  ARNOLD & PORTER                   NEW YORK NY 10019-9710                                         Harold.Morriello@arnoldporter.com   First Class Mail and Email
                                                                                           ATTN: KANDY WILLIAMS
                                                         BANK OF NEW YORK MELLON TRUST     10161 CENTURION PARKWAY NORTH, 2ND FLOOR
FIRST LIEN NOTES - TRUSTEE                               COMPANY, N.A.                     JACKSONVILLE FL 32256                                          kandy.williams@bnymellon.com        First Class Mail and Email
COUNSEL TO THE AD HOC COMMITTEE OF CERTAIN RETIREE
EXECUTIVES AND SURVIVING SPOUSES THEREOF OF PYXUS                                             ATTN: GREGORY W. WERKHEISER, NOELLE B. TORRICE
INTERNATIONAL, INC., AND CERTAIN AFFILIATED AND          BENESCH, FRIEDLANDER, COPLAN &       1313 N. MARKET STREET, SUITE 1201                           gwerkheiser@beneschlaw.com
PREDECESSOR ENTITIES                                     ARONOFF LLP                          WILMINGTON DE 19801                                         ntorrice@beneschlaw.com             First Class Mail and Email
                                                                                              AMBER WALSH
                                                                                              SUITE 300 1255 CRESCENT GREEN
TOP 30 LARGEST UNSECURED CREDITORS                       BLUEALLY TECHNOLOGY SOLUTIONS LLC    CARY NC 27518                                               awalsh@blueally.com                 First Class Mail and Email
                                                                                              ATTN: LIZ GREENE
                                                                                              1405 HIGHWAY 136 WEST
TOP 30 LARGEST UNSECURED CREDITORS                       BRENNTAG MID-SOUTH INC.              HENDERSON KY 42420                                          lgreene@brenntag.com                First Class Mail and Email
                                                                                              ATTN: KATE BUTKINS
                                                                                              235 PINE STREET, SUITE 2300
TOP 30 LARGEST UNSECURED CREDITORS                       CARDNO CHEMRISK LLC                  SAN FRANCISCO CA 94104                                      Kate.butkins@cardno.com             First Class Mail and Email
                                                                                              ATTN: BRAD WELCH
                                                                                              112 FRANKLIN PARK DRIVE
TOP 30 LARGEST UNSECURED CREDITORS                       CAROLINA COASTAL SUPPLY LLC          YOUNGSVILLE NC 27596                                                                            First Class Mail
                                                                                              ATTN: CHEBROLU NARENDRANATH
                                                                                              4TH LINE RAJENDRA NAGAR
TOP 30 LARGEST UNSECURED CREDITORS                       CHEBROLU NARENDRANATH                GUNTUR 522006 INDIA                                         narendra@deltaintech.com            First Class Mail and Email
                                                                                              ATTN: ROBERT E NIES
                                                                                              ONE BOLAND DRIVE
ATTORNEYS FOR INTERNATIONAL FIDELITY INSURANCE COMPANY   CHIESA SHAHINIAN & GIANTOMASI PC     WEST ORANGE NJ 07052                                        rnies@csglaw.com                    First Class Mail and Email
                                                                                              ATTN: WEI YI
                                                                                              350 SOUTH FUYUAN ROAD
TOP 30 LARGEST UNSECURED CREDITORS                       CHINA TOBACCO GUIZHOU                GUIYANG CHINA                                               wyconni@126.com                     First Class Mail and Email
                                                                                              MR. DAI CHAO
                                                         CHINA TOBACCO HUNAN IMPORT AND       17 18F PRIDE TOWER 1 HUAISHU JIE S
TOP 30 LARGEST UNSECURED CREDITORS                       EXPORT                               CHANGSHA 410 007 China                                      daic0495@163.com                    First Class Mail and Email
                                                                                              ATTN: JIANG NAN
                                                                                              19F GREENFIELD TOWER CONCORDIA,
TOP 30 LARGEST UNSECURED CREDITORS                       CHINA TOBACCO INTERNATIONAL (HK)     HONG KONG CHINA                                             jiangn@ctihk.com.hk                 First Class Mail and Email
                                                                                              ATTN: HE JIE
                                                                                              35 YUANTONG STREET
TOP 30 LARGEST UNSECURED CREDITORS                       CHINA TOBACCO YUNNAN                 KUNMING CHINA                                               hej@ctyiec.cn                       First Class Mail and Email
                                                                                              ATTN: DEB SECREST
COUNSEL FOR THE OFFICE OF UNEMPLOYMENT COMPENSATION                                           621 BOAS STREET
TAX SERVICES, DEPARTMENT OF LABOR AND INDUSTRY,                                               ROOM 925
COMMONWEALTH OF PENNSYLVANIA                             COMMONWEALTH OF PENNSYLVANIA         HARRISBURG PA 17121                                         ra-li-ucts-bankrupt@state.pa.us     First Class Mail and Email
                                                                                              ATTN: STEVE LENDARD
                                                                                              225 W. WASHINGTON ST. 9TH FLOOR
CORTLAND CAPITAL MARKET SERVICES LLC                     CORTLAND CAPITAL MARKET SERVICES LLC CHICAGO IL 60606                                            legal@cortlandglobal.com            First Class Mail and Email




         In re: Pyxus International, Inc., et al.
         Case No. 20-11570 (LSS)                                                                           Page 1 of 8
                                                       Case 20-11570-LSS                Doc 298              Filed 08/12/20        Page 4 of 12
                                                                                                   Exhibit A
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below

                               DESCRIPTION                           NAME                                           ADDRESS                                      EMAIL                 METHOD OF SERVICE
                                                                                       ATTN: BANKRUPTCY DEPARTMENT
                                                                                       CARVEL STATE OFFICE BUILDING
                                                                                       820 N. FRENCH STREET, 6TH FLOOR                        attorney.general@state.de.us
DELAWARE STATE ATTORNEY GENERAL                      DELAWARE ATTORNEY GENERAL         WILMINGTON DE 19801                                    attorney.general@delaware.gov          First Class Mail and Email
                                                                                       ATTN: CHRISTINA ROJAS, BANKRUPTCY ADMINISTRATOR
                                                                                       820 N. FRENCH STREET, 8TH FLOOR
DELAWARE DIVISION OF REVENUE                         DELAWARE DIVISION OF REVENUE      WILMINGTON DE 19801                                    FASNotify@state.de.us                  First Class Mail and Email
                                                                                       ATTN: OFFICER, MANAGING AGENT, OR GENERAL AGENT
                                                                                       820 SILVER LAKE BOULVEARD, SUITE 100
DELAWARE STATE TREASURY                              DELAWARE STATE TREASURY           DOVER DE 19904                                         statetreasurer@state.de.us             First Class Mail and Email
                                                                                       ATTN: CHEBROLU NARENDRANATH
                                                                                       4TH LINE RAJENDRA NAGAR
                                                                                       DELTA TECHNOLOGY SERVICES
TOP 30 LARGEST UNSECURED CREDITORS                   DELTA TECHNOLOGY SERVICES         GUNTUR 522006 INDIA                                    narendra@deltaintech.com               First Class Mail and Email
                                                                                       ATTN: YUMI OKABE AND FRANK FAZIO
                                                                                       60 WALL STREET, 2ND FLOOR                              yumi.okabe@db.com
ABL AGENT                                            DEUTSCHE BANK SECURITIES          NEW YORK NY 10005                                      frank.fazio@db.com                     First Class Mail and Email
                                                                                       NICHOLA BELL
                                                                                       5022 GATEAWAY PARKWAY
ABL AGENT                                            DEUTSCHE BANK SECURITIES          JACKSONVILLE FL 32256                                  nichola.bell@db.com                    First Class Mail and Email
                                                     ELECTRIC SUPPLY & EQUIPMENT       1000 CLASSIC ROAD
TOP 30 LARGEST UNSECURED CREDITORS                   COMPANY                           APEX NC 27539                                          ar@ese-co.com                          First Class Mail and Email
COUNSEL TO THE AD HOC COMMITTEE OF CERTAIN RETIREE
EXECUTIVES AND SURVIVING SPOUSES THEREOF OF PYXUS                                      ATTN: PAMELA W. MCAFEE
INTERNATIONAL, INC., AND CERTAIN AFFILIATED AND                                        4131 PARKLAKE AVENUE, SUITE 400
PREDECESSOR ENTITIES                                 ELLIS & WINTERS LLP               RALEIGH NC 27612                                       pam.mcafee@elliswinters.com            First Class Mail and Email
                                                                                       ATTN: THOMAS A. PITTA
                                                                                       120 BROADWAY
                                                                                       32ND FLOOR
1L TRUSTEE                                           EMMET, MARVIN & MARTIN LLP        NEW YORK NY 10271                                      tpitta@emmetmarvin.com                 First Class Mail and Email
                                                                                       ATTN: ELVIS VISKOVIC
                                                                                       3470 KEELE STREET
                                                                                       UNIT 306
EQUITY HOLDERS COMMITTEE                             EQUITY HOLDERS COMMITTEE          TORONTO ON M3J 318                                     elvisviskovic3@gmail.com               First Class Mail and Email
                                                                                       ATTN: HONGCHAO SUN
                                                                                       322 STONEHURST COURT
EQUITY HOLDERS COMMITTEE                             EQUITY HOLDERS COMMITTEE          NEW CASTLE DE 19720                                    bullrongrong@gmail.com                 First Class Mail and Email
                                                                                       ATTN: JAMES V VU
                                                                                       5728 BRAINHEAD DRIVE
EQUITY HOLDERS COMMITTEE                             EQUITY HOLDERS COMMITTEE          CORONA CA 92880                                        jvvan93@gmail.com                      First Class Mail and Email
                                                                                       600 PENNSYLVANIA AVENUE, NW
FEDERAL TRADE COMMISSION                             FEDERAL TRADE COMMISSION          WASHINGTON DC 20580                                                                           First Class Mail
                                                                                       10903 NEW HAMPSHIRE AVE
FOOD AND DRUG ADMINISTRATION                         FOOD AND DRUG ADMINISTRATION      SILVER SPRING MD 20993-0002                            TobaccoIndustryQuestions@fda.hhs.gov   First Class Mail and Email
                                                                                       ATTN: JASON KWOK
                                                                                       UNIT 12-13, 20/F., NORTH TOWER
TOP 30 LARGEST UNSECURED CREDITORS                   HANCHEN TOBACCO (HONG KONG) LTD   KOWLOON CHINA                                          jason@hanchentobacco.com               First Class Mail and Email
                                                                                       FERNANDO NERO
                                                                                       2800 CHARLES CITY RD
TOP 30 LARGEST UNSECURED CREDITORS                   HAUNI RICHMOND INC                RICHMOND VA 23231                                      fernando.nero@hauni.com                First Class Mail and Email




         In re: Pyxus International, Inc., et al.
         Case No. 20-11570 (LSS)                                                                   Page 2 of 8
                                                           Case 20-11570-LSS                   Doc 298               Filed 08/12/20         Page 5 of 12
                                                                                                           Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                               DESCRIPTION                               NAME                                              ADDRESS                                               EMAIL           METHOD OF SERVICE
                                                                                              ATTN: DANIEL K HOGAN & GARVAN F MCDANIEL
                                                                                              1311 DELAWARE AVE
                                                                                              SUITE 1                                                       dkhogan@dkhogan.com
COUNSEL TO GREGORY POOLE EQUIPMENT COMPANY               HOGAN & MCDANIEL                     WILMINGTON DE 19801                                           gfmcdaniel@dkhogan.com             First Class Mail and Email
                                                                                              CENTRALIZED INSOLVENCY OPERATION
                                                                                              2970 MARKET STREET
                                                                                              MAIL STOP 5-Q30.133
IRS INSOLVENCY SECTION                                   INTERNAL REVENUE SERVICE             PHILADELPHIA PA 19104-5016                                                                       First Class Mail
                                                                                              CENTRALIZED INSOLVENCY OPERATION
                                                                                              P.O. BOX 7346
IRS INSOLVENCY SECTION                                   INTERNAL REVENUE SERVICE             PHILADELPHIA PA 19101-7346                                                                       First Class Mail
                                                                                              ATTN: JOHN FOTHERINGHAM
                                                                                              RUE KAZEM RADJAVI 8
TOP 30 LARGEST UNSECURED CREDITORS                       JT INTERNATIONAL SA                  GENEVA 1202 SWITZERLAND                                       john.fotheringham@jti.com          First Class Mail and Email
                                                                                              ATTN: WING CHUNG
                                                                                              5/26 - 29 SALDAENG
TOP 30 LARGEST UNSECURED CREDITORS                       JV ADAMS THAI ROYALITIES             BANGKOK 10500 THAILAND                                        wfc@adamsint.com                   First Class Mail and Email
                                                                                              ATTN: MARGARET N ROSENFELD
                                                                                              599 LEXINGTON AVENUE
COUNSEL TO SOLANA HOLDINGS                               K&L GATES LLP                        NEW YORK NY 10022                                             margaret.rosenfeld@klgates.com     First Class Mail and Email
                                                                                              ATTN: STEVEN L CAMPONI, MATTHEW B GOELLER
                                                                                              600 N. KING STREET
                                                                                              SUITE 901                                                     steven.caponi@klgates.com
COUNSEL TO SOLANA HOLDINGS                               K&L GATES LLP                        WILMINGTON DE 19801                                           mathew.goeller@klgates.com         First Class Mail and Email
                                                                                              ATTN: KERMIT WHITE
                                                                                              4206 WILLIAMSON ROAD,
TOP 30 LARGEST UNSECURED CREDITORS                       KAMAN INDUSTRIAL TECHNOLOGIES        WILSON NC 27893                                               Kermit.White@kaman.com             First Class Mail and Email
COUNSEL TO FOR WILMINGTON TRUST, NATIONAL ASSOCIATION IN                                      ATTN: TODD C. MEYERS, ESQ.
ITS CAPACITY AS INDENTURE TRUSTEE FOR THE 9.875% SENIOR                                       1100 PEACHTREE STREET NE, SUITE 2800
SECURED SECOND LIEN NOTES DUE 2021                       KILPATRICK TOWNSEND & STOCKTON LLP   ATLANTA GA 30309-4528                                         TMEYERS@KILPATRICKTOWNSEND.COM     First Class Mail and Email
COUNSEL TO FOR WILMINGTON TRUST, NATIONAL ASSOCIATION IN                                      ATTN: TODD C. MEYERS, GIANFRANCO FINIZIO, KELLY E. MOYNIHAN   TMEYERS@KILPATRICKTOWNSEND.COM
ITS CAPACITY AS INDENTURE TRUSTEE FOR THE 9.875% SENIOR                                       1114 AVENUE OF THE AMERICAS                                   GFINIZIO@KILPATRICKTOWNSEND.COM
SECURED SECOND LIEN NOTES DUE 2021                       KILPATRICK TOWNSEND & STOCKTON LLP   NEW YORK NY 10036                                             KMOYNIHAN@KILPATRICKTOWNSEND.COM   First Class Mail and Email
                                                                                              ATTN: MR. KWEON
                                                                                              71 BEOTKKOT-GIL
                                                                                              DAEDEOK-GU
TOP 30 LARGEST UNSECURED CREDITORS                       KT&G CORPORATION                     DAEJEON 306-712 SOUTH KOREA                                   youngktg@ktng.com                  First Class Mail and Email
                                                                                              ATTN: MITCHELL NIDES
                                                                                              847 NORTH HOLLYWOOD WAY, SUITE 103
TOP 30 LARGEST UNSECURED CREDITORS                       LA CLINICAL TRIALS LLC               BURBANK CA 91505                                              mnides@laclinicaltrials.com        First Class Mail and Email
                                                         LOCAL NO. 270-T BAKERY,
                                                         CONFECTIONERY, TOBACCO WORKERS
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS   AND GRAIN MILLERS INTERNAITONAL      2400 STANTONSBURG ROAD
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)      UNION (AFL-CIO-CLC)                  WILSON NC 27893                                               fulk12@live.com                    First Class Mail and Email
                                                         LOCAL NO. 270-T BAKERY,
                                                         CONFECTIONERY, TOBACCO WORKERS
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS   AND GRAIN MILLERS INTERNAITONAL      2400 STANTONSBURG ROAD
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)      UNION (AFL-CIO-CLC)                  WILSON NC 27893                                               ttaylor@aointl.com                 First Class Mail and Email
                                                         LOCAL NO. 270-T BAKERY,
                                                         CONFECTIONERY, TOBACCO WORKERS       ATTN: RANDY W. FULK, BCTGM INTERNATIONAL REPRESENTATIVE
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS   AND GRAIN MILLERS INTERNAITONAL      2400 STANTONSBURG ROAD
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)      UNION (AFL-CIO-CLC)                  WILSON NC 27893                                               fulk12@live.com                    First Class Mail and Email



         In re: Pyxus International, Inc., et al.
         Case No. 20-11570 (LSS)                                                                           Page 3 of 8
                                                               Case 20-11570-LSS                     Doc 298              Filed 08/12/20         Page 6 of 12
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                               DESCRIPTION                                  NAME                                                     ADDRESS                                     EMAIL       METHOD OF SERVICE
                                                            LOCAL NO. 270-T BAKERY,
                                                            CONFECTIONERY, TOBACCO WORKERS         ATTN: TRACY TAYLOR, UNION PRESIDENT
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS      AND GRAIN MILLERS INTERNAITONAL        2400 STANTONSBURG ROAD
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)         UNION (AFL-CIO-CLC)                    WILSON NC 27893                                          ttaylor@aointl.com             First Class Mail and Email
                                                                                                   Attn: Joaquin M. C de Baca, Youmi Kim
Counsel to Eastern and Southern African Trade and Development                                      1221 Avenue of the Americas                              jcdebaca@mayerbrown.com
Bank                                                          MAYER BROWN LLP                      New York NY 10020                                        ykim@mayerbrown.com            First Class Mail and Email
                                                                                                   ATTN: GARY BRESSLER
                                                                                                   300 DELAWARE AVE
COUNSEL TO WESTCHESTER FIRE INSURANCE COMPANY AND ITS         MCELROY DEUTSCH MULVANEY &           SUITE 770
AFFILIATED SURETIES                                           CARPENTER LLP                        WILMINGTON DE 19801                                      gbressler@mdmc-law.com         First Class Mail and Email
                                                                                                   ATTN: MICHAEL MORANO
                                                                                                   1300 MOUNT KEMBLE AVE
COUNSEL TO WESTCHESTER FIRE INSURANCE COMPANY AND ITS         MCELROY DEUTSCH MULVANEY &           PO BOX 2075
AFFILIATED SURETIES                                           CARPENTER LLP                        MORRISTOWN NJ 07962-2075                                 mmorano@mdmc-law.com           First Class Mail and Email
                                                                                                   ATTN: DAVID M BANKER, EDWARD L SCHINTZER
COUNSEL TO THE OFFICIAL COMMOTTEE OF EQUITY SECURITY          MONTGOMERY McCRACKEN WALKER &        437 MADISON                                              dbanker@mmwr.com
HOLDERS                                                       RHOADS LLP                           NEW YORK NY 10022                                        eschnitzer@mmwr.com            First Class Mail and Email
                                                                                                   ATTN: MARC J PHILLIPS
                                                                                                   1105 N MARKET STREET
COUNSEL TO THE OFFICIAL COMMOTTEE OF EQUITY SECURITY          MONTGOMERY McCRACKEN WALKER &        SUITE 1500
HOLDERS                                                       RHOADS LLP                           WILMINGTON DE 19801                                      mphillips@mmwr.com             First Class Mail and Email
                                                                                                   ATTN: RUDY MITCHELL
                                                                                                   1 PARK PLAZA SUITE 1000
TOP 30 LARGEST UNSECURED CREDITORS                            MONTROSE ENVIRONMENTAL GROUP INC IRVINE CA 92614                                              rudy.mitchell@enthalpy.com     First Class Mail and Email
COUNSEL FOR WILMINGTON TRUST, NATIONAL ASSOCIATION IN ITS                                          ATTN: ERIC J. MONZO, BRYA M. KEILSON
CAPACITY AS INDENTURE TRUSTEE FOR THE 9.875% SENIOR                                                500 DELAWARE AVENUE, SUITE 1500                          emonzo@morrisjames.com
SECURED SECOND LIEN NOTES DUE 2021                            MORRIS JAMES LLP                     WILMINGTON DE 19801                                      bkeilson@morrisjames.com       First Class Mail and Email
                                                                                                   ATTN: DEREK C. ABBOTT, PAIGE N. TOPPER
                                                                                                   1201 NORTH MARKET STREET
COUNSEL TO AD HOC CROSSHOLDER GROUP, AND MORRIS,                                                   16TH FLOOR                                               dabbott@mnat.com
NICHOLS, ARSHT & TUNNELL LLP                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP WILMINGTON DE 19899-1347                                 ptopper@mnat.com               First Class Mail and Email
                                                                                                   ATTN: DAVID BUCHBINDER
                                                                                                   844 KING ST
                                                                                                   STE 2207, LOCKBOX 35
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                    OFFICE OF THE UNITED STATES TRUSTEE  WILMINGTON DE 19801                                      David.L.Buchbinder@usdoj.gov   First Class Mail and Email
                                                                                                   ATTN: JAMES E. O'NEILL, BRADFORD J. SANDLER
                                                                                                   919 NORTH MARKET STREET, 17TH FLOOR                      joneill@pszjlaw.com
PACHULSKI STANG ZIEHL & JONES, AD HOC GROUP OF FIRST LIEN                                          P.O. BOX 8705                                            bsandler@pszjlaw.com
NOTEHOLDERS                                                   PACHULSKI STANG ZIEHL & JONES        WILMINGTON DE 19801                                      joneill@pszjlaw.com            First Class Mail and Email
                                                                                                   P O BOX 105758
PENSION BENEFIT GUARANTY                                      PENSION BENEFIT GUARANTY             ATLANTA GA 30348-5758                                                                   First Class Mail
                                                                                                   ATTN: EMILY MANBECK
                                                                                                   OFFICE OF THE GENERAL COUNSEL                            manbeck.emily@pbgc.gov
                                                              PENSION BENEFIT GUARANTY             1200 K ST NW
PENSION BENEFIT GUARANTY CORPORATION                          CORPORATION                          WASHINGTON DC 20005-4026                                 efile@pbgc.gov                 First Class Mail and Email
                                                                                                   ATTN: LINWOOD SYKES
                                                                                                   6601 W BROAD STREET
TOP 30 LARGEST UNSECURED CREDITORS                            PHILIP MORRIS USA INC.               RICHMOND VA 23230                                        Linwood.L.Sykes@altria.com     First Class Mail and Email
                                                                                                   ALI ADINARO
                                                                                                   6277 HELSLEY ROAD
TOP 30 LARGEST UNSECURED CREDITORS                            POLYCHEM CORPORATION                 MENTOR OH 44060                                                                         First Class Mail



         In re: Pyxus International, Inc., et al.
         Case No. 20-11570 (LSS)                                                                                Page 4 of 8
                                                      Case 20-11570-LSS                   Doc 298              Filed 08/12/20        Page 7 of 12
                                                                                                     Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

                               DESCRIPTION                         NAME                                                 ADDRESS                                              EMAIL      METHOD OF SERVICE
                                                                                         ATTN: ANDRE KONZEN
                                                    PREMIUM TOBACCO INTERNATIONAL        PLOT NO W1 JUMEIRAH LAKE TOWERS
TOP 30 LARGEST UNSECURED CREDITORS                  DMCC                                 DUBAI UAE                                                     Akonzen@premiumtobacco.biz     First Class Mail and Email
                                                                                         ATTN: TREY MEADOWS
                                                                                         25686 NETWORK PLACE
TOP 30 LARGEST UNSECURED CREDITORS                  QLIKTECH INC.                        CHICAGO IL 60673-1256                                         trey.meadows@qlik.com          First Class Mail and Email
                                                                                         ATTN: RUSSELL C. SILBERGLIED, TRAVIS J. CUOMO
COUNSEL TO DZ BANK AG DEUTSCHE ZENTRAL                                                   ONE RODNEY SQUARE                                             silberglied@rlf.com
GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN NEW YORK                                          920 NORTH KING STREET
BRANCH AND AUTOBAHN FUNDING COMPANY LLC             RICHARDS LAYTON & FINGER             WILMINGTON DE 19801                                           cuomo@rlf.com                  First Class Mail and Email
                                                                                         ATTN: ETHAN MINTZ, KIERAN KEAVENEY, JEFFREY SCHWENDEMAN       emintz@rpaadvisors.com
                                                                                         45 EISENHOWER DRIVE                                           kkeaveney@rpaadvisors.com
FINANCIAL ADVISOR                                   RPA ADVISORS, LLC                    PARAMUS NJ 07652                                              jschwendeman@rpaadvisors.com   Email
                                                                                         ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR
                                                                                         NEW YORK REGIONAL OFFICE
                                                                                         200 VESEY STREET, SUITE 400
SECURITIES AND EXCHANGE COMMISSION                  SECURITIES AND EXCHANGE COMMISSION NEW YORK NY 10281-1022                                                                         First Class Mail
                                                                                         SECRETARY OF THE TREASURY
                                                    SECURITIES AND EXCHANGE COMMISSION - 100 F STREET, NE
SECURITIES AND EXCHANGE COMMISSION                  HEADQUARTERS                         WASHINGTON DC 20549                                           secbankruptcy@sec.gov          First Class Mail and Email
                                                                                         ATTN: HASAN ALDABAGH
                                                                                         SABA ZREQ STREET
                                                                                         EL-MAHMOUD BUILDING, 2ND FLOOR
TOP 30 LARGEST UNSECURED CREDITORS                  SEFCO FINANCE INC. SAL (OFFSHORE)    TRIPOLI LEBANON                                                                              First Class Mail
                                                                                         ATTN: SHAO YI
                                                                                         9-10F., SCT CENTER
TOP 30 LARGEST UNSECURED CREDITORS                  SHENZHEN TOBACCO IMP/EXP CO LTD      SHENZHEN 51801 CHINA                                          110726887@gg.com               First Class Mail and Email
                                                                                                                                                       squsba@stblaw.com
                                                                                       ATTN: SANDEEP QUSBA; MICHAEL H. TORKIN; KATHRINE A. MCLENDON;   michael.torkin@stblaw.com
                                                                                       NICHOLAS E. BAKER;                                              kmclendon@stblaw.com
                                                                                       DANIEL L. BILLER; JAMIE J. FELL                                 nbaker@stblaw.com
PROPOSED CO-COUNSEL TO DEBTORS AND DEBTORS-IN-                                         425 LEXINGTON AVENUE                                            daniel.biller@stblaw.com
POSSESSION                                          SIMPSON THACHER & BARTLETT LLP     NEW YORK NY 10017                                               jamie.fell@stblaw.com          Email
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       2005 N CENTRAL AVE
STATE OF ARIZONA ATTORNEY GENERAL                   STATE OF ARIZONA ATTORNEY GENERAL PHOENIX AZ 85004-2926                                            aginfo@azag.gov                First Class Mail and Email
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       323 CENTER ST.
STATE OF ARKANSAS ATTORNEY GENERAL                  STATE OF ARKANSAS ATTORNEY GENERAL LITTLE ROCK AR 72201-2610                                                                      First Class Mail
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                    STATE OF CALIFORNIA ATTORNEY       P.O. BOX 944255
STATE OF CALIFORNIA ATTORNEY GENERAL                GENERAL                            SACRAMENTO CA 94244-2550                                        bankruptcy@coag.gov            First Class Mail and Email
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       RALPH L. CARR COLORADO JUDICIAL CENTER
STATE OF COLORADO ATTORNEY GENERAL                  STATE OF COLORADO ATTORNEY GENERAL DENVER CO 80203                                                                                First Class Mail
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                    STATE OF CONNECTICUT ATTORNEY      55 ELM ST.
STATE OF CONNECTICUT ATTORNEY GENERAL               GENERAL                            HARTFORD CT 06106                                               attorney.general@ct.gov        First Class Mail and Email
                                                                                       ATTENTION BANKRUPTCY DEPT
                                                                                       THE CAPITOL, PL 01
STATE OF FLORIDA ATTORNEY GENERAL                   STATE OF FLORIDA ATTORNEY GENERAL  TALLAHASSEE FL 32399-1050                                                                      First Class Mail




         In re: Pyxus International, Inc., et al.
         Case No. 20-11570 (LSS)                                                                     Page 5 of 8
                                                      Case 20-11570-LSS                    Doc 298              Filed 08/12/20     Page 8 of 12
                                                                                                      Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

                               DESCRIPTION                         NAME                                                 ADDRESS                                  EMAIL               METHOD OF SERVICE
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                                                          40 CAPITAL SQUARE, SW
STATE OF GEORGIA ATTORNEY GENERAL                   STATE OF GEORGIA ATTORNEY GENERAL     ATLANTA GA 30334-1300                                                                    First Class Mail
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                                                          100 WEST RANDOLPH STREET
STATE OF ILLINOIS ATTORNEY GENERAL                  STATE OF ILLINOIS ATTORNEY GENERAL    CHICAGO IL 60601                                    webmaster@atg.state.il.us            First Class Mail and Email
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                                                          700 CAPITOL AVENUE, SUITE 118
STATE OF KENTUCKY ATTORNEY GENERAL                  STATE OF KENTUCKY ATTORNEY GENERAL    FRANKFORT KY 40601                                                                       First Class Mail
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                    STATE OF MASSACHUSETTS ATTORNEY       ONE ASHBURTON PLACE
STATE OF MASSACHUSETTS ATTORNEY GENERAL             GENERAL                               BOSTON MA 02108-1698                                ago@state.ma.us                      First Class Mail and Email
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                                                          G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                                          P.O. BOX 30212
STATE OF MICHIGAN ATTORNEY GENERAL                  STATE OF MICHIGAN ATTORNEY GENERAL    LANSING MI 48909-0212                               miag@michigan.gov                    First Class Mail and Email
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                    STATE OF MINNESOTA ATTORNEY           1400 BREMER TOWER
STATE OF MINNESOTA ATTORNEY GENERAL                 GENERAL                               ST. PAUL MN 55101-2131                                                                   First Class Mail
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                                                          2115 STATE CAPITOL
STATE OF NEBRASKA ATTORNEY GENERAL                  STATE OF NEBRASKA ATTORNEY GENERAL    LINCOLN NE 68509-8920                               ago.info.help@nebraska.gov           First Class Mail and Email
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                                                          100 NORTH CARSON STREET
STATE OF NEVADA ATTORNEY GENERAL                    STATE OF NEVADA ATTORNEY GENERAL      CARSON CITY NV 89701                                AgInfo@ag.nv.gov                     First Class Mail and Email
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                                                          RJ HUGHES JUSTICE COMPLEX
                                                    STATE OF NEW JERSEY ATTORNEY          P.O. BOX 080
STATE OF NEW JERSEY ATTORNEY GENERAL                GENERAL                               TRENTON NJ 08625-0080                               askconsumeraffairs@lps.state.nj.us   First Class Mail and Email
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                                                          THE CAPITOL
STATE OF NEW YORK ATTORNEY GENERAL                  STATE OF NEW YORK ATTORNEY GENERAL    ALBANY NY 12224-0341                                                                     First Class Mail
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                    STATE OF NORTH CAROLINA ATTORNEY      9001 MAIL SERVICE CENTER
STATE OF NORTH CAROLINA ATTORNEY GENERAL            GENERAL                               RALEIGH NC 27699-9001                                                                    First Class Mail
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                    STATE OF OKLAHOMA ATTORNEY            313 NE 21ST STREET
STATE OF OKLAHOMA ATTORNEY GENERAL                  GENERAL                               OKLAHOMA CITY OK 73105                                                                   First Class Mail
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                    STATE OF PENNSYLVANIA ATTORNEY        STRAWBERRY SQUARE
STATE OF PENNSYLVANIA ATTORNEY GENERAL              GENERAL                               HARRISBURG PA 17120                                                                      First Class Mail
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                    STATE OF SOUTH CAROLINA ATTORNEY      P.O. BOX 11549
STATE OF SOUTH CAROLINA ATTORNEY GENERAL            GENERAL                               COLUMBIA SC 29211-1549                                                                   First Class Mail
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                                                          P.O. BOX 20207
STATE OF TENNESSEE ATTORNEY GENERAL                 STATE OF TENNESSEE ATTORNEY GENERAL   NASHVILLE TN 37202-0207                             consumer.affairs@tn.gov              First Class Mail and Email
                                                                                          ATTENTION BANKRUPTCY DEPT
                                                                                          CAPITOL STATION
STATE OF TEXAS ATTORNEY GENERAL                     STATE OF TEXAS ATTORNEY GENERAL       AUSTIN TX 78711-2548                                public.information@oag.state.tx.us   First Class Mail and Email




         In re: Pyxus International, Inc., et al.
         Case No. 20-11570 (LSS)                                                                      Page 6 of 8
                                                              Case 20-11570-LSS                     Doc 298               Filed 08/12/20                 Page 9 of 12
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                               DESCRIPTION                                  NAME                                                     ADDRESS                                                  EMAIL                    METHOD OF SERVICE
                                                                                                  ATTENTION BANKRUPTCY DEPT
                                                                                                  900 EAST MAIN STREET
STATE OF VIRGINIA ATTORNEY GENERAL                          STATE OF VIRGINIA ATTORNEY GENERAL    RICHMOND VA 23219                                                                                                  First Class Mail
                                                                                                  ATTENTION BANKRUPTCY DEPT
                                                            STATE OF WASHINGTON ATTORNEY          1125 WASHINGTON ST. SE
STATE OF WASHINGTON ATTORNEY GENERAL                        GENERAL                               OLYMPIA WA 98504-0100                                                                                              First Class Mail
                                                                                                                                                                            khansen@stroock.com
                                                                                                  ATTN: KRISTOPHER HANSEN, JONATHAN CANFIELD, MATTHEW G.                    khansen@stroock.com
                                                                                                  GAROFALO, JOANNE LAU                                                      jcanfield@stroock.com
STROOCK & STROOCK & LAVAN LLP, AD HOC GROUP OF FIRST LEIN                                         180 MAIDEN LANE                                                           mgarofalo@stroock.com
NOTEHOLDERS                                                 STROOCK & STROOCK & LAVAN LLP         NEW YORK NY 10038                                                         jlau@stroock.com                         First Class Mail and Email
                                                                                                  ATTN: MARK HOVDE
                                                                                                  2 RIGHTER PARKWAY
                                                                                                  SUITE 205
TOP 30 LARGEST UNSECURED CREDITORS                          SYNCHROGENIX INFORMATION              WILMINGTON DE 19803                                                       Mark.hovde@certara.com                   First Class Mail and Email
                                                                                                  DIVISION OF CORPORATIONS, FRANCHISE TAXES
                                                                                                  P.O. BOX 898
THE DELAWARE DEPARTMENT OF STATE                            THE DELAWARE DEPARTMENT OF STATE      DOVER DE 19903                                                            dosdoc_Ftax@state.de.us                  First Class Mail and Email
                                                                                                  ATTN: RICHARD J CORBI
                                                                                                  1501 BROADWAY
COUNSEL TO THE OFFICIAL COMMOTTEE OF EQUITY SECURITY        THE LAW OFFICIES OF RICHARD J CORBI   12TH FLOOR
HOLDERS                                                     PLLC                                  NEW YORK NY 10036                                                         rcorbi@corbilaw.com                      First Class Mail and Email
                                                                                                  ATTN: AYSE ADAMS
                                                                                                  600 LIBERTY ROAD
TOP 30 LARGEST UNSECURED CREDITORS                          TOBACCO TECHNOLOGY, INC.              ELDERSBURG MD 21784                                                       aadams@tobaccotech.com                   First Class Mail and Email
                                                                                                  ATTN: ZHAO FUYAN
                                                                                                  NORTH NO 13 ROAD, BAN XANGHAI VILLA
                                                                                                  LUANG
TOP 30 LARGEST UNSECURED CREDITORS                          TRUST TOBACCO INDUSTRY IMPORT         PRABANG 6000 LAOS                                                         marketing_dpt@trustobacco.com            First Class Mail and Email
                                                                                                  ATTN: DAVID C. WEISS
                                                                                                  U.S. ATTORNEY'S OFFICE
                                                            UNITED STATES ATTORNEY FOR THE        1313 N MARKET STREET
UNITED STATES ATTORNEY FOR THE DISTRICT OF DELAWARE         DISTRICT OF DELAWARE                  WILMINGTON DE 19801                                                       usade.ecfbankruptcy@usdoj.gov            First Class Mail and Email
                                                                                                  ATTN: JOSHUA FELTMAN
                                                                                                  51 WEST 52ND STREET
WACHTELL LIPTON ROSEN & KATZ                                WACHTELL LIPTON ROSEN & KATZ          NEW YORK NY 10019                                                         jafeltman@WLRK.com                       First Class Mail and Email
                                                                                                  Attn: Joshua A. Feltman, Angela K. Herring, Benjamin S. Arfa, Elyssa C.   JAFeltman@wlrk.com
                                                                                                  Eisenberg                                                                 AKHerring@wlrk.com
                                                                                                  51 West 52nd Street                                                       BSArfa@wlrk.com
COUNSEL TO AD HOC CROSSHOLDER GROUP                         WACHTELL, LIPTON, ROSEN & KATZ        New York NY 10019                                                         ECEisenberg@wlrk.com                     First Class Mail and Email
                                                                                                  ATTN: SCOTT GREISSMAN AND ANDREW ZATZ
                                                                                                  1221 AVENUE OF THE AMERICAS
WHITE & CASE LLP                                            WHITE & CASE LLP                      NEW YORK NY 10020                                                         azatz@whitecase.com                      First Class Mail and Email
                                                                                                  ATTN: BOB KALBFELL
                                                            WILLIS TOWERS WATSON NORTHEAST,       200 LIBERTY STREET
TOP 30 LARGEST UNSECURED CREDITORS                          INC.                                  NEW YORK NY 10281                                                         robert.kalbfell@WillisTowersWatson.com   First Class Mail and Email
                                                                                                  ONE M&T PLAZA
WILMINGTON TRUST                                            WILMINGTON TRUST                      BUFFALO NY 14240                                                                                                   First Class Mail
                                                                                                  ATTN: PETER FINKEL
                                                                                                  50 SOUTH SIXTH STREET
                                                                                                  SUITE 1290
SECOND LIEN NOTES - TRUSTEE                                 WILMINGTON TRUST, N.A.                MINNEAPOLIS MN 55402                                                      pfinkel@wilmingtontrust.com              First Class Mail and Email



         In re: Pyxus International, Inc., et al.
         Case No. 20-11570 (LSS)                                                                                Page 7 of 8
                                                    Case 20-11570-LSS                 Doc 298              Filed 08/12/20         Page 10 of 12
                                                                                                  Exhibit A
                                                                                            Core/2002 Service List
                                                                                           Served as set forth below

                              DESCRIPTION                          NAME                                           ADDRESS                                                   EMAIL       METHOD OF SERVICE
                                                                                      CUSTOMER SERVICE
                                                                                      1800 HERRING AVE. E
TOP 30 LARGEST UNSECURED CREDITORS                 WILSON ENERGY                      WILSON NC 27893                                                  customerservice@wilsonnc.org   First Class Mail and Email
                                                                                      ATTN: PAULINE K. MORGAN, KARA HAMMOND COYLE, ASHLEY E. JACOBS,
                                                                                      ELIZABETH S. JUSTISON                                            pmorgan@ycst.com
                                                                                      RODNEY SQUARE                                                    kcoyle@ycst.com
PROPOSED CO-COUNSEL TO DEBTORS AND DEBTORS-IN-     YOUNG CONAWAY STARGATT & TAYLOR,   1000 NORTH KING STREET                                           ajacobs@ycst.com
POSSESSION                                         LLP                                WILMINGTON DE 19801                                              ejustison@ycst.com             Email




        In re: Pyxus International, Inc., et al.
        Case No. 20-11570 (LSS)                                                                   Page 8 of 8
Case 20-11570-LSS   Doc 298   Filed 08/12/20   Page 11 of 12




                       Exhibit B
                                           Case 20-11570-LSS       Doc 298      Filed 08/12/20           Page 12 of 12

                                                                        Exhibit B
                                                                 Notice Party Service List
                                                            Served via First Class Mail and Email

    MML ID                 NAME                          ADDRESS                         CITY       STATE POSTAL CODE              EMAIL
     10699054 HUTCHISON PLLC               SUITE 300 3110 EDWARDS MILL ROAD            RALEIGH      NC      27612        fhutchison@hutchlaw.com




In re: Pyxus International, Inc., et al.
Case No. 20-11570 (LSS)                                                  Page 1 of 1
